EXHIBIT 10.2

 

LOGO [g67541image001.jpg]

 

October 18, 2005

 

Mr. John J. Murphy

6125 Arbor Way

Parkville, MO 64152

 

Dear Joe;

 

It is my pleasure to extend this offer to you to join Entegris, Inc. as its
Senior Vice President, Human Resources, in accordance with our discussion. We
are very enthusiastic about your joining Entegris and I trust that you will find
the following offer to be acceptable.

 

Position:    Senior Vice President, Human Resources, reporting directly to the
Chief Executive Officer. Effective with your commencement of employment, you
will also be asked to join the Core Leadership Team and the Corporate Executive
Council, the senior management bodies of Entegris.      As Senior Vice
President, Human Resources you shall have those powers and duties customary to
chief human resource officers of publicly held corporations, together with such
other duties as may be assigned to you, from time to time, by the chief
executive officer. Compensation:      Base Salary:    Two Hundred and Forty
Thousand Dollars ($240,000) per year, paid biweekly. Incentive Compensation:   
Commencing with calendar year 2006, you will participate in the Entegris
Incentive Plan (EIP) at an award level of 75% of base salary at target
performance achievement; we expect that the award criteria for the 2006 EIP will
be finalized by the Management Development & Compensation Committee of the Board
of Directors at their meeting in January. For the balance of 2005 you will also
be eligible to participate in the transitional period EIP at the above award
level on a pro rata basis from your date of employment through calendar year
end. All awards under the EIP are at the discretion of the Management
Development & Compensation Committee of the Board of Directors.

 

The Materials Integrity Management Company



--------------------------------------------------------------------------------

Mr. John J. Murphy

October 18, 2005

Page 2

 

Equity Compensation:    I will recommend to the Management Development &
Compensation Committee of the Board of Directors that they approve a restricted
stock award to you of 50,000 shares of Entegris Common Stock, effective with
your commencement of employment. The restrictions will lapse as to 12,500 shares
on each anniversary of your date of employment. Benefits:    You will be
entitled to receive all Benefit Coverage provided to the most senior executives
of Entegris, effective immediately upon your commencement of employment. These
benefits will include, but not be limited to, participation in the Entegris
Supplemental Executive Retirement Plan and in the short and long term disability
plans. Attached is information outlining all the benefit programs offered by
Entegris. If you wish more detailed information, please contact Entegris’s
General Counsel, Peter Walcott at (978) 436-6680. Employee-at-Will:    As is the
case with your predecessor and all Entegris employees below the chief executive
officer, you will be an employee-at-will. However, Entegris will enter into its
standard forms of Indemnification Agreement and Executive Termination Agreement
(change of control agreement) with you. Starting Date:    We would welcome your
starting in this position full time at your earliest convenience. However, we
understand that you believe you are obligated to provide your current employer
with three weeks notice. Please co-ordinate your employment commencement through
Peter Walcott. Conditions:    This offer is subject to our satisfaction with a
review of your references and to our satisfaction with the results of a
comprehensive background check. Of course, your election as a corporate officer
and the award of the equity compensation described above are subject to formal
action by the Board of Directors or a committee thereof. However, I anticipate
no difficulty in obtaining this approval. Regulatory Matters:    As a senior
executive of Entegris you will, of course, be subject to the reporting
requirements of Section 16(a) of the Securities Exchange Act of 1934. We would
expect to file a Form 8-K Report with the S.E.C. describing the terms of this
offer promptly after your election. In addition, since a portion of the equity
compensation specified above will be issued under the Entegris 2003 Employment
Inducement and Acquisition Stock Option Plan, the details of your equity
compensation will be described in the press release announcing your appointment
and will be noticed to the NASDAQ in accordance with its rules.



--------------------------------------------------------------------------------

Mr. John J. Murphy

October 18, 2005

Page 3

 

Please evidence your acceptance of this offer by forwarding a countersigned copy
of this letter to me c/o Peter W. Walcott at Entegris’s Billerica offices. We
are hoping for a response by October 21, 2005.

 

Again, I express my sincere congratulations and enthusiasm. I believe you will
lead the Entegris human resources organization to the next level and I look
forward to working with you in that endeavor.

 

Sincerely;

/s/ Gideon Argov

--------------------------------------------------------------------------------

Gideon Argov President & Chief Executive Officer

 

I accept the terms and conditions of this offer.

 

/s/ John J. Murphy

--------------------------------------------------------------------------------

     

10-21-2005

--------------------------------------------------------------------------------

    John J. Murphy       Date:    